       Case 2:19-cv-00674-MCE-EFB Document 43 Filed 06/01/20 Page 1 of 2




 1   DUMMIT, BUCHHOLZ & TRAPP
              Attorneys At Law
 2
            1661 Garden Highway
 3       Sacramento, California 95833
           Telephone (916) 929-9600
 4            Fax (916) 927-5368
 5   Daniela P. Stoutenburg - State Bar No. 183785; Email daniela.stoutenburg@dbt.law
     Carolyn L. Northrop – State Bar No. 237989; Email carolyn.northrop@dbt.law
 6   Attorneys for Defendant, THRIFTY PAYLESS INC., dba RITE AID
     (erroneously sued as RITE AID CORPORATION)
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     ERNEST L. BONNER, JR., M.D.,                        Case No.: 2:19-CV-00674-MCE-EFB
11
            Plaintiff,                                   ORDER GRANTING DEFENDANT
12                                                       THRIFTY PAYLESS INC., dba RITE
            v.                                           AID’S REQUEST TO AMEND INITIAL
13                                                       PRETRIAL SCHEDULING ORDER
     RITE AID CORPORATION, and DOES
14   1 through 50,
15          Defendants.
                                                         Complaint Filed:    04/22/19
16                                                       Trial Date: Not set
17
18
19          THIS MATTER, having been brought before the Court by Dummit, Buchholz & Trapp,
20   attorneys of record for Defendant, THRIFTY PAYLESS, INC., dba RITE AID, by way of a
21   request to amend the initial pretrial scheduling order, and the Court having considered the
22   request, and good cause shown, the Court hereby amends its Pre-Trial Scheduling Order as
23   follows:
24               •   Deadline to complete fact discovery (including, but not limited to, party and
25                   witness depositions as well as all written discovery) will be eight months from the
26                   date that the pleadings in this case are at issue.
27               •   The last day to designate experts will be 60 days after the close of fact discovery.
28   ///


                                                     ORDER
                                                       1
      Case 2:19-cv-00674-MCE-EFB Document 43 Filed 06/01/20 Page 2 of 2




 1            •   The last day to designate supplemental experts will be 30 days from the expert
 2                designation date.
 3            •   The last day to file dispositive motions will be 120 days after last day to designate
 4                supplemental experts.
 5            •   A Joint Notice of Trial Readiness will be due within 30 days of the Court’s ruling
 6                on the last filed dispositive motion.
 7         IT IS SO ORDERED.
 8
     Dated: May 29, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 ORDER
                                                   2
